Citation Nr: 0800939	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  98-00 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease at L4-L5 and L5-S1, effective 
between November 8, 1994 and March 1, 1998.

2.  Entitlement to an evaluation in excess of 40 percent for 
degenerative disc disease at L4-L5 and L5-S1, effective March 
2, 1998.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from August 1962 to 
November 1963.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1996 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida that assigned an 
evaluation of 20 percent, but not more, for the appellant's 
lumbar spine disability, effective from March 8, 1994.  The 
appellant continued to seek an evaluation in excess of 20 
percent.  In December 2000, the RO granted an increased 40 
percent rating, effective from March 2, 1998.  The appellant 
continued to seek a higher rating.

In November 2004, a Travel Board hearing was held at the RO 
before the undersigned, who is the Veterans Law Judge 
rendering the final determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7107.  A transcript of 
that hearing has been associated with the claims file.

The Board thereafter denied the appellant's claim for an 
evaluation in excess of 20 percent for the lumbar spine 
disability prior to March 2, 1998, and remanded the issue of 
an evaluation in excess of 40 percent beginning March 2, 
1998, in a decision dated March 10, 2005.  The appellant then 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (hereinafter Court).  In November 
2006, the parties filed a Joint Motion for Remand.  The basis 
for the Motion for Remand was that the Board had provided 
inadequate reasons and bases for its decision.  A November 
2006 Order of the Court granted the Joint Motion and vacated 
the Board's decision.  The issue on appeal was remanded by 
the Court for readjudication pursuant to the provisions of 
38 U.S.C.A. § 7252(a).  The Board then remanded the case for 
additional development in May 2007; the case has now been 
returned to the Board for appellate review.

The Board notes that the regulations used to evaluate 
diseases and injuries of the spine have changed twice since 
the appellant submitted his increased rating claim in June 
1996.  These changes became effective on September 23, 2002, 
and on September 26, 2003.  See 38 C.F.R. § 4.71a (Diagnostic 
Codes 5285, 5286, 5287, 5288, 5289, 5290, 5291, 5292, 5293, 
5294, 5295) (2002); 67 Fed. Reg. 54345 (Aug. 22, 2002) 
(codified at 38 C.F.R. § 4.71a (Diagnostic Code 5293) (2003); 
68 Fed. Reg. 51454-58 (Aug. 27, 2003) (codified at 38 C.F.R. 
§ 4.71a (Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 
5241, 5242, 5243 (2004))).


FINDINGS OF FACT

1.  Prior to March 2, 1998, the level of disability produced 
by the appellant's lumbar spine disability was consistent 
with severe intervertebral disc syndrome, but not pronounced 
intervertebral disc syndrome.

2.  As of March 2, 1998, the level of disability produced by 
the appellant's lumbar spine disability was consistent with 
pronounced intervertebral disc syndrome.

3.  The appellant has never had any ankylosis of the lumbar 
spine or of the entire thoracolumbar spine. 

4.  The appellant has not demonstrated more than moderate 
neurologic impairment in the left leg due to the lumbar spine 
disability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 40 percent, but not 
more, were met for the appellant's lumbar spine disability 
prior to March 2, 1998.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5289, 5292, 5293, 5295 
(1994).

2.  Beginning March 2, 1998, the criteria for an evaluation 
60 percent, but not more, were met for the appellant's lumbar 
spine disability.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5289, 5292, 5293, 5295 (1994).

3.  The criteria for an evaluation in excess of 60 percent 
for the lumbar spine disability have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.55, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2007); 
38 C.F.R. § 4.71a, Diagnostic Codes 5289, 5292, 5293, 5295 
(2001); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was already decided 
and appealed prior to the enactment of the current section 
5103(a) requirements in 2000.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to a content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  In 
this case, the Board remanded the case in October 2001, in 
part, for the provision of VA notice to the appellant.  In a 
February 2004 letter, the RO notified the appellant of the 
evidence needed to substantiate his claims, and offered to 
assist him in obtaining any relevant evidence.  This letter 
gave notice of what evidence the appellant needed to submit 
and what evidence VA would try to obtain.  The appellant was 
also invited to submit "any" additional information to the 
RO.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini, supra.  The appellant was told that he needed to 
submit medical evidence that showed that his service 
connected disability had increased in severity.  The 
appellant was further informed that he could submit any 
additional information or evidence to VA, preferably within 
60 days.

In light of the foregoing, the Board finds that the February 
2004 notice letter complied with the specific requirements of 
Quartuccio (identifying evidence to substantiate the claims, 
the relative duties of VA and the claimant to obtain 
evidence, and affording him an opportunity to submit all 
pertinent evidence pertaining to his claims that he might 
have); and Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, a substantially complete 
application was received in March 1996.  Thereafter, the RO 
issued rating decisions in August 1996, and December 2000.  
In February 2004, after initial AOJ adjudication of his 
claim, the RO provided notice to the appellant regarding what 
information and evidence is needed to substantiate his claims 
on appeal, as well as what information and evidence must be 
submitted by the appellant, what information and evidence 
will be obtained by VA, and the need for the appellant to 
submit pertinent evidence pertaining to his claims.

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the veteran.  Therefore, the Board finds 
that any error in the timing of the appellant's notification 
of the VCAA constituted harmless error.  Additionally, the 
Board notes that the VCAA was enacted during the pendency of 
this claim and after the issuance of the August 1996 rating 
decision.  Therefore, it would have been impossible to 
provide the appellant with notice consistent with the VCAA 
prior to that rating decision.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, VA 
obtained the appellant's VA medical records.  The appellant 
was afforded medical examinations for VA purposes.  
38 U.S.C.A. § 5103A(d); Charles v. Principi, 16 Vet. App. 370 
(2002).  The appellant was informed about the kind of 
evidence that was required and the kinds of assistance that 
VA would provide and he was supplied with the text of 
38 C.F.R. § 3.159.  The appellant did not provide any 
information to VA concerning available treatment records that 
he wanted the RO to obtain for him that were not obtained.  
The appellant was given more than one year in which to submit 
evidence after the RO gave him notification of his rights 
under the pertinent statute and regulations.  Therefore, 
there is no duty to assist or notify that is unmet.

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Merits of the Claims

During his November 2004 Board hearing, the appellant 
testified that his back pain was constant and that he was 
unable to pick up more than ten pounds.  He further stated 
that he was only working part-time and that he had had to cut 
back on any type of work.  He said that he was not 
comfortable driving a long distance.  The appellant 
maintained that he did not have normal life activities 
anymore and that they had been decreased to only 10 percent 
out of 100 percent.

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 4.3, 4.7.  In addition, 
the Board will consider the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The Court has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

The Board must determine whether there is any other basis 
upon which an increased evaluation may be assignable.  In 
this regard, except as otherwise provided in the rating 
schedule, all disabilities, including those arising from a 
single disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994).  The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the Court has held that the 
appellant is entitled to a combined rating where the 
symptomatology is distinct and separate.  Esteban, at 262 
(1994).

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a rating 
which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Review of the evidence of record reveals that the appellant 
underwent radiographic examination of his lumbar spine in May 
1994.  The associated report indicated the existence of mild 
degenerative changes of the lumbar spine with spur formation.  
The intervertebral disc spaces were well preserved.  There 
were no signs of fracture or dislocation.

A November 1994 VA physical therapy note indicates that the 
appellant complained of chronic lower back pain.  He reported 
that the pain was more often in the left lumbar area and that 
it radiated into the left lower extremity.  On physical 
examination, the appellant ambulated independently.  
Palpation revealed no tenderness to the lumbar area.  Forward 
trunk flexion was to one-half of the range with pain at the 
end of the range.  Trunk extension was to three-quarters of 
the normal range.  Straight leg raising was negative 
bilaterally.  Physical therapy was recommended to improve 
trunk flexion and to reduce pain.

In July 1996, the appellant underwent a VA spine examination; 
he complained of persistent pain from his back, radiating to 
his hips.  He said that it was worse on the left, that it 
went down his legs, and that it had worsened during the 
previous several years.  The appellant reported that his gait 
had deteriorated as his back had hurt more.  On physical 
examination, there was good strength of the right lower 
extremity and some mild weakness of the left anterior 
tibialis.  There was tenderness in the lower lumbar spine.  
The appellant had some muscle atrophy on the left from a dog 
bite that was unrelated to his service-connected disability.  
He had a positive straight leg raising test on the left at 35 
degrees.  Straight leg raising was negative on the right.  
Reflex testing revealed trace patellars and absent Achilles.  
Plantars were flexor.  Sensory examination revealed a left L5 
diminution to perception of pin touch.  The appellant's gait 
was antalgic.  He had difficulty walking on his left leg, 
heels, and toes and performing tandem.  The examiner rendered 
a clinical impression of left L5 radiculopathy secondary to 
traumatic disease sustained in a motor vehicle accident in 
1961, with residual motor weakness, sensory loss, and 
mechanical findings suggestive of L5 root disease.

Also in July 1996, the appellant underwent VA general 
physical examination; he complained of pain in the lower back 
on a cross fashion but mostly over the left side with 
radiation to the posterior aspect of the left leg.  He said 
that the pain was worse when he sat for a long period or when 
he walked, especially because of the pain in his left leg.  
On physical examination, the appellant was able to do 
straight leg raising fairly well when he was in a supine 
position.  He was able to flex his knees and he could flex 
and extend his ankles without complaints.  The bilateral hip 
flexion was from zero to 110 degrees.  The appellant 
exhibited 75 degrees of forward bending, 30 degrees of 
extension, 35 degrees of right and left rotation, 40 degrees 
of right flexion and 35 degrees of left flexion.  The 
examiner indicated that examination of the lower back had 
failed to reveal any objective pathology.  There was no 
scoliosis, no soft tissue swelling or muscle spasticity.  The 
appellant complained of pain at the level of L5-S1 with 
mostly a left sided radiation that went down the posterior 
aspect of the left leg.  The examiner rendered a diagnosis of 
post-traumatic arthritis of the lumbar spine.

August 1996 computed tomography (CT) scanning of the 
appellant's lumbar spine revealed significant canal stenosis 
due to hypertrophic facet joint and disc bulge at the L2-L3 
and L4-L5 levels.  There was mild canal stenosis at the L3-L4 
and L5-S1.  There was calcified central disc herniation at 
the L5-S1.  There was mild degenerative change of the fact 
joints of L5-S1 bilaterally.  Radiographic examination 
accomplished that same month revealed degenerative disc 
disease at L4-L5 and L5-S1, with possible left renal 
calculus.

The appellant underwent another VA medical examination in 
March 1998; he complained of back pain that radiated down 
both legs, the left worse than the right.  He reported 
getting paresthesias.  On physical examination, the appellant 
demonstrated forward flexion of 60 degrees; this was 
accomplished with pain.  He also demonstrated extension to 10 
degrees and right and left bending to 20 degrees.  There was 
some weakness in the left extensor hallucis longus and in the 
dorsiflexors of the left foot.  There was decreased sensation 
in the L5-S1 root on the left.  Radiographic examination 
revealed narrowing of the L5-S1 disc space with anterior 
osteophytes involving L2-3 through L5-S1.  The examiner 
rendered a diagnosis of spinal stenosis with degenerative 
disc disease.  The examiner noted that when the appellant 
experienced flare-ups of pain, he would lose function and 
motion in his back, but the examiner was not able to 
determine how much would be lost.

An October 2000 VA primary care note documented the presence 
of paraspinal muscle spasms.  A November 2000 CT scan 
revealed a mild dextroconvex lumbar scoliosis.  There was 
left paradiscal lateral spurring impressing on the left L2 
nerve root.  

A March 2003 VA outpatient treatment note indicated that the 
appellant complained of constant low back pains that radiated 
down to his left medial calf area.  On physical examination, 
there was positive left leg sciatic nerve pain with straight 
leg elevation.

The appellant underwent another VA medical examination in 
March 2004; he complained of pain that increased with motion, 
but denied bowel and bladder symptoms.  On physical 
examination, there was paralumbar spasm.  There was 
tenderness of the paralumbar musculature.  There was 
decreased sensation in the L5 root on the left.  Repeated 
motion caused an increase in pain and a decrease in 
functional capacity.

The appellant most recently underwent a VA medical 
examination in July 2007; the examiner noted that the 
appellant had suffered two strokes, one in 2005, and one in 
2007, with deficits including gait impairment and extremity 
weakness.  The appellant reported that his functional 
capacity had been decreased 85 to 100 percent during severe 
flare-ups for the period from 1994 to 1998.  After 
repetition, the appellant exhibited 30 degrees of forward 
flexion; 5 degrees of extension; 5 degrees of right and left 
lateral bending; and 5 degrees of right and left rotation.

In June 1996, when the appellant submitted his lumbar spine 
increased rating claim, a 20 percent evaluation was warranted 
for moderate limitation of motion of the lumbar spine under 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (1995).  Under 
Diagnostic Code 5295, a 20 percent evaluation was warranted 
for a lumbosacral strain when there was muscle spasm on 
extreme forward bending, unilateral loss of lateral spine 
motion in a standing position.  A 20 percent evaluation was 
warranted for moderate intervertebral disc syndrome with 
recurring attacks.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(1995).  

A 40 percent evaluation was warranted for severe limitation 
of motion of the lumbar spine under Diagnostic Code 5292.  A 
40 percent evaluation was warranted for a severe lumbosacral 
strain with listing of the whole spine, marked limitation of 
forward bending in a standing position, positive 
Goldthwaite's sign, marked limitation of flexion in a 
standing position, loss of lateral motion with osteoarthritic 
changes or narrowing or irregularity of a joint space, or 
some of the above with abnormal mobility on forced motion 
under Diagnostic Code 5295 (1995).

A 40 percent evaluation was warranted for favorable ankylosis 
of the lumbar spine and a 50 percent evaluation was warranted 
for unfavorable ankylosis of the lumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5289 (1995).

A 40 percent evaluation was warranted for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 
5293.  A 60 percent rating was warranted when a low back 
disorder produces or more nearly approximates pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.7, 
Diagnostic Code 5293 (1995). 

Effective from September 23, 2002, the criteria for rating 
intervertebral disc syndrome were changed.  67 Fed. Reg. 
54345-554349 (Aug. 22, 2002).  Disc syndrome, under these 
criteria, is to be evaluated on the basis of incapacitating 
episodes over the previous 12 months or by combining separate 
ratings of its chronic orthopedic and neurologic 
manifestations, whichever method results in the higher 
rating.  Id.  Incapacitating episodes having a total duration 
of at least six weeks during the past 12 months warrant a 60 
percent rating.  Id.  This is the highest rating available 
under this code.  Incapacitating episodes are those of acute 
signs and symptoms that require bed rest prescribed by a 
physician and treatment by a physician.  Id.  "Chronic" 
orthopedic and neurologic manifestations means orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.  Id.  

The enumerated criteria for back disabilities set forth in 
VA's Schedule were again changed, effective September 26, 
2003.  68 Fed. Reg. 51,454 (August 27, 2003).  This change 
revised the spine criteria to "ensure that it uses current 
medical terminology and unambiguous criteria, and [to ensure] 
that it reflects medical advances that have occurred since 
the last review."  It addition to renumbering the Diagnostic 
Codes, it also provides a new "General Rating Formula for 
Diseases and Injuries of the Spine," under which it is 
contemplated that all spine disabilities will be evaluated.  
(Intervertebral disc syndrome will be rated under the general 
rating formula for the spine or under a formula for disc 
syndrome based on incapacitating episodes.)  Id.

Effective September 26, 2003, the diagnostic codes for rating 
diseases and injuries of the spine were re-designated as 
Diagnostic Codes 5235 to 5243 (for, respectively, vertebral 
fracture or dislocation; sacroiliac injury and weakness; 
lumbosacral or cervical strain; spinal stenosis; 
spondylolisthesis or segmental instability; ankylosing 
spondylitis; spinal fusion; degenerative arthritis of the 
spine; and intervertebral disc syndrome).  Effective 
September 26, 2003, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
a 40 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine.  68 
Fed. Reg. 51454, 51456-58 (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243).

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be 
rated separately.  68 Fed. Reg. 51454, 51456 (codified at 
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (1)).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  68 
Fed. Reg. 51454, 51456 (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, Note (2)).

As previously noted, on VA spine examination in July 1996, 
the appellant's diagnosis was left L5 radiculopathy with 
residual motor weakness, sensory loss and mechanical findings 
associated with L5 root disease.  Another factor to consider 
is the degree of pain experienced by the veteran.  With 
increasing levels of pain, concomitantly increasing degrees 
of muscle spasm, weakness, atrophy, inability to function, 
and the like, are expected.  38 C.F.R. §§ 4.40, 4.45, 4.59.  
The appellant had described to physicians his subjective 
complaints of chronic pain and pain on use.  Objective 
medical evidence showed findings of decreased range of 
motion, as well as some tenderness and sciatic nerve 
irritation.  These findings more closely approximate the 
clinical findings for a 40 percent evaluation under 
Diagnostic Code 5293 then the 20 percent evaluation under 
that same code.  Thus, the weight of such evidence is in 
approximate balance and the increase will be granted on this 
basis.  38 U.S.C.A. § 5107(b) (West 2002); Alemany v. Brown, 
9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 
421 (1993) (Observing that under the "benefit-of-the-doubt" 
rule, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the claimant 
shall prevail upon the issue).

While the appellant demonstrated symptomatology commensurate 
with a 40 percent rating for severe intervertebral disc 
syndrome under Diagnostic Code 5293, he did not demonstrate 
the pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy or other 
neurological findings appropriate to the site of the diseased 
disc required for a 60 percent evaluation under that 
Diagnostic Code prior to March 2, 1998.  While there was some 
evidence of mild weakness of the left lower leg and there was 
some diminution of sensory testing for pinprick, there was no 
demonstrable muscle spasm or ankle jerk.  The appellant did 
not experience the pronounced symptoms such as sciatic 
neuropathy that was so disabling as to allow for only little 
intermittent relief.  In addition, no ankylosis of the lumbar 
spine has been clinically demonstrated.  Therefore Diagnostic 
Codes 5293 and 5289 are not helpful to the appellant's case.  
The Board has also considered the degree of limitation of 
motion that the appellant has, which in this case was no more 
than moderate.  Thus an evaluation in excess of 40 percent 
for the appellant's lumbar spine disability prior to March 2, 
1998 is not warranted.  38 C.F.R. § 4.71a.

Beginning March 2, 1998, the clinical evidence of record 
documents the existence of moderate to severe limitation of 
motion, additional weakness of the left lower extremity and 
continued sensory deficits.  A VA examiner noted that flare-
ups caused additional loss of motion and function of the 
back.  The medical records from the intervening years from 
then to the present reveal the existence of paralumbar muscle 
spasms and tenderness of the paralumbar musculature.  
Repeated motion was noted to cause increased pain and a 
decrease in functional capacity.  There was limitation of 
motion after repetition which was revealed to be severe in 
all planes.  These clinical findings, in conjunction with the 
benefit of the doubt and consideration of the pain 
experienced by the appellant and increased symptoms during 
flare-ups, warrant the assignment of a 60 percent evaluation 
under the original Diagnostic Code 5293.  This is the highest 
rating available under that code.

Examining the evidence summarized above, and giving due 
consideration to the provisions regarding painful motion 
under 38 C.F.R. § 4.59, as well as due consideration to the 
provisions of 38 C.F.R. §§ 4.7, 4.10 and 4.40, the Board 
finds that an evaluation in excess of 60 percent is not 
warranted.  In order for an evaluation in excess of 60 
percent to be awarded, the appellant would have to 
demonstrate unfavorable ankylosis of the entire spine.  This 
is so under the old or new rating criteria.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5286 (2002); 38 C.F.R. § 4.71a 
(2004).  No ankylosis of the lumbar spine has been clinically 
demonstrated in the medical evidence of record dated between 
1994 and the present.  

Additionally, the criteria for rating intervertebral disc 
syndrome that became effective in September 2002 allow for 
rating chronic orthopedic and neurologic manifestations 
separately.  Under Diagnostic Code 5292, a 40 percent 
evaluation is warranted for severe limitation of motion of 
the lumbar spine.  The neurological symptomatology of the 
appellant's low back disability resulted in findings of 
sciatic nerve irritation and slight sensory deficits of the 
left lower extremity, as well as radiologic findings of 
moderate to severe degenerative disc disease.  Potentially 
relevant diagnostic codes to rate the neurologic 
manifestations are located at 38 C.F.R. § 4.124a.  These 
codes include Diagnostic Code 8520 (for the sciatic nerve), 
Diagnostic Code 8521 (for the external popliteal nerve/common 
peroneal), Diagnostic Code 8522 (for the musculocutaneous 
nerve/superficial peroneal), Diagnostic Code 8523 (for the 
anterior tibial nerve/deep peroneal), Diagnostic Code 8524 
(for the internal popliteal nerve/tibial), and Diagnostic 
Code 8529 (for the external cutaneous nerve of the thigh).  
For each of the codes, mild incomplete paralysis warrants a 
10 percent evaluation at most.  The clinical evidence of 
record does not reveal moderate incomplete paralysis and 
accordingly, a 10 percent rating or less, but not more, is 
warranted for the appellant's neurological symptomatology in 
the left lower extremity.

The separate orthopedic and neurologic evaluations must now 
be combined as directed under 38 C.F.R. § 4.25 and 38 C.F.R. 
§ 4.26.  Applying these regulations here, the 40 percent 
rating for orthopedic manifestations of lumbar spine 
disability is initially combined with the 10 percent rating 
for left neurological manifestations of the lumbar spine 
disability, resulting in a "raw" combined rating of 46 
percent.  This final "raw" rating must next be converted to 
the nearest degree divisible by 10, and all raw ratings 
ending in 5's must be adjusted upward.  The appellant's raw 
46 percent rating thus becomes a final combined rating of 50 
percent.  This combined rating is less than the 60 percent 
evaluation currently assigned.  Even if a moderate evaluation 
was assigned for the sciatic nerve irritation, the raw 
combined rating would be 57 percent, with a final combined 
rating of 60 percent.  For these reasons, the Board finds 
that the preponderance of the evidence is against the 
assignment a rating in excess of the currently assigned 60 
percent evaluation for the lumbar spine disability.

Effective September 26, 2003, with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, the following apply: a 30 percent evaluation is 
warranted for forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the entire 
cervical spine.  A 40 percent evaluation is warranted for 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5243 (2007). 

The evidence of record indicates that the worst limitation of 
motion in each plane demonstrated by the appellant has been 
30 degrees of lumbar flexion; zero degrees of extension; zero 
degrees of right and left lateral flexion; and zero degrees 
of right and left rotation.  This motion was achieved with 
pain.  The appellant also demonstrated lumbar paravertebral 
muscle spasms, tenderness to palpation of the lumbosacral 
area and radicular symptoms.  

In order for a higher evaluation to be awarded for the 
orthopedic manifestations, the appellant would have had to 
have favorable ankylosis of the entire spine.  However, there 
is no medical evidence showing that the appellant has ever 
had ankylosis of any part of the spine.  The Board has also 
considered the degree of limitation of motion that the 
appellant had in each plane, which in this case was severe.  
Additionally, there was no suggestion in the record that his 
pain and the functional loss caused thereby equated to any 
disability greater than contemplated by the ratings discussed 
above.  

Consideration has been given to assigning separate ratings 
under the various diagnostic codes.  It is concluded that 
such an analysis would not afford the appellant a combined 
evaluation that is excess of 60 percent.  The pain and 
functional limitations caused by the lumbar spine disability 
are contemplated in the 60 percent rating that is currently 
assigned.  

Upon review of all the evidence of record and in light of the 
above rating criteria, the Board concludes that the evidence 
does not support a schedular evaluation in excess of 60 
percent for the appellant's lumbar spine disability.  The 
clinical findings for the appellant, as described above, are 
more akin to the kind of findings contemplated by the 
criteria for the 60 percent rating, whether analyzed under 
the old or the new criteria.  Therefore, an evaluation in 
excess of the assigned 60 percent rating would not be 
warranted under the rating criteria.  For these reasons, the 
Board finds that the preponderance of the evidence is against 
the assignment of a rating in excess of the currently 
assigned 60 percent evaluation for the lumbar spine 
disability.

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluations for the lumbar spine 
disability may be granted when it is demonstrated that the 
particular disability presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).

The Board finds no evidence that the appellant's service-
connected lumbar spine disability addressed above has 
presented such an unusual or exceptional disability picture 
at any time as to require consideration of an extraschedular 
evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b).  The schedular rating criteria are designed to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that there is no evidence that the schedular 
evaluations in this case are inadequate.  As discussed above, 
there are higher ratings for spine disabilities, but the 
required manifestations have not been shown in this case.  
The Board further finds that no evidence has been presented 
suggesting an exceptional disability picture in this case.  
The appellant has not required any hospitalization since 1994 
for his service-connected lumbar spine disability, and he has 
not demonstrated marked interference with employment due to 
the lumbar spine disability alone.  

There is no objective evidence of any symptoms due to the 
appellant's service-connected lumbar spine disability that is 
not contemplated by the rating criteria.  Consequently, the 
Board concludes that referral of this case for consideration 
of the assignment of extraschedular ratings is not warranted.  
See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. 
Brown, 9 Vet. App. 337, 338-339 (1996).  (When evaluating an 
rating claim, it is well established that the Board may 
affirm an RO's conclusion that a claim does not meet the 
criteria for submission for an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1), or may reach such a conclusion on 
its own.)

Based upon the guidance of the Court in Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007), the Board has 
considered whether a staged rating is appropriate.  The Board 
has applied staged ratings in this case.  In sum, the Board 
finds that under the old rating criteria pertaining to the 
lumbar spine that an increased 40 percent rating is warranted 
prior to March 2, 1998 and that a higher 60 percent rating is 
warranted effective from March 2, 1998.  The Board further 
finds that the preponderance of the evidence is against the 
claim for ratings higher than the 40 and 60 percent assigned; 
the benefit-of-the doubt doctrine is inapplicable and the 
claim must be denied with respect to the assignment of 
ratings higher than that assigned in this decision.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Prior to March 2, 1998, an evaluation of 40 percent, but not 
more, for the lumbar spine disability is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.

As of March 2, 1998, an evaluation of 60 percent, but not 
more, for the lumbar spine disability is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.


____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


